[J-58-2015]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD COPPOLINO,                       :   No. 132 MAP 2014
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court at No. 214 MD
                                         :   2013 dated October 14, 2014.
            v.                           :
                                         :   ARGUED: September 10, 2015
                                         :
COMMISSIONER OF THE                      :
PENNSYLVANIA STATE POLICE,               :
FRANK NOONAN,                            :
                                         :
                   Appellee              :


                                     ORDER



PER CURIAM                                         DECIDED: November 20, 2015

      AND NOW, this 20th day of November, 2015, the Order of the Commonwealth

Court is hereby AFFIRMED. Appellant’s Application for Leave to Submit Supplemental

Authority is DENIED as moot.